 Case 3:18-cv-00076-N Document 103 Filed 01/13/20             Page 1 of 1 PageID 1687



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 LEE SUNBURY, et al.,                         §
                                              §
      Plaintiffs,                             §
                                              §
 v.                                           §   Civil Action No. 3:18-CV-00076-N
                                              §
 CITY OF DALLAS TEXAS,                        §
                                              §
      Defendant.                              §

                                          ORDER

         The parties have announced that this case has been resolved. Any trial setting and

scheduling order are vacated. The parties have thirty days to file dismissal papers. If the

parties do not file dismissal papers within thirty days, the Court will dismiss this case

without prejudice without further notice.

         Signed January 13, 2020.




                                                             David C. Godbey
                                                        United States District Judge




ORDER – SOLO PAGE
